COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:       Ruth Awah v. Synergenx Physician Services, PLLC

Appellate case number:     01-19-00674-CV

Trial court case number: 2019-36587

Trial court:               11th District Court of Harris County

        The appellant, Ruth Awah, has filed an Opposed Motion to Extend Time to File Brief and
an Agreed Motion to Extend Time to File Brief and Motion to Extend Appellee’s Time for
Response Brief. Because this is an accelerated appeal, the appellant’s brief is due 20 days after the
later of the date the clerk’s record or reporter’s record is filed. TEX. R. APP. P. 38.6(a). On
September 12, 2019, the court reporter informed the Court that a reporter’s record exists in this
case, but that appellant had neither requested nor paid, or made arrangements to pay, the fee for
preparing the reporter’s record. TEX. R. APP. P. 34.6(b), 35.3(b)(2)–(3). Appellant’s brief will be
due 20 days after the court reporter files the reporter’s record. Accordingly, we dismiss appellant’s
motions as moot.
        Nevertheless, we further notify the appellant that the deadline for filing the reporter’s
record has passed and that, unless the appellant submits written evidence from the court reporter
showing that the appellant has paid or made arrangements to pay the reporter’s fee for preparing
the record within 10 days of the date of this order, we may require the appellant to file a brief
without a reporter’s record and we may consider and decide only those issues or points that do not
require a reporter’s record for a decision. TEX. R. APP. P. 37.3(c).
       It is so ORDERED.

Judge’s signature:     /s/ Evelyn V. Keyes
                      Acting individually       Acting for the Court


Date: __October 24, 2019____